DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the cutting shaft" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Christ (US 2009/0263207A1).
	With respect to claim 1, Christ teaches a fastening element (title) for friction welding onto a planar workpiece, the fastening element comprising: a nut head (33); a through-bore (through-hole in figures 7-8) extending at least locally within the nut head; a friction welding face (34) on one end side of the nut head; and a shaft portion (the portion formed by the vertically extending sidewall on top of 33) extending from the one end side of the nut head (33) and including a cutting device (35/36/37) configured to drill a hole into a workpiece to allow the shaft portion to be inserted into the hole (figures 7-8; and paragraph 29-30).  Note that the ridges of Christ are capable of cutting a hole.

    PNG
    media_image1.png
    216
    455
    media_image1.png
    Greyscale

With respect to claim 2, Christ teaches wherein the shaft portion extends from the one end side of the nut head along a longitudinal central axis of the nut head and has at least one cutting element (figures 7-8). 
With respect to claim 3, Christ teaches wherein the shaft portion includes a free end portion opposite the nut head, wherein the at least one cutting element is on the free end portion of the shaft portion (figures 7-8).

With respect to claim 5, Christ teaches wherein the shaft portion has an end edge in the shape of a ring or a ring segment opposite the nut head, wherein multiple cutting elements are provided at least locally on the end edge (figures 7-8).
With respect to claim 6, Christ teaches wherein at least one cutting element in the form of a saw tooth or a cutting segment is arranged on the cutting device (figures 7-8). 
With respect to claim 7, Christ teaches wherein the friction welding face (34) on the end side of the nut head is in the form of a circular ring surrounding the cutting device (figures 7-8). 
With respect to claim 8, Christ teaches wherein the friction welding face surrounds the cutting device concentrically (figures 7-8). 
With respect to claim 9, Christ teaches wherein the nut head and the cutting device are one piece (integral) (figures 7-8). 
With respect to claim 10, Christ teaches wherein the through-bore extends continuously through the nut head and the cutting device (figures 7-8). 
With respect to claim 11, Christ teaches wherein the through-bore has an internal thread (figures 7-8). 
With respect to claim 12, Christ teaches a fastening element (title) for friction welding onto a workpiece, the fastening element comprising: a nut head (33); a friction welding face (34) on one end side of the nut head; a shaft portion (the portion formed by the vertically extending sidewall on top of 33) extending from one end side of the nut head (figures 7-8); a cutting device (35/ 36/37) disposed at the shaft portion and configured to drill a hole into a workpiece to allow the shaft portion to be inserted into the hole; and a through-bore (through-hole in figures 7-8) extending within the nut head and the shape portion (figures 7-8; and paragraph 29-30).  Note that the ridges of Christ are capable of cutting a hole.

With respect to claim 14, Christ teaches wherein the shaft portion includes a free end portion opposite the nut head and at least one cutting element on the free end portion of the cutting shaft (figures 7-8).
With respect to claim 15, Christ teaches wherein the shaft portion is a hollow-cylindrical (broadest reasonable interpretation) including an end edge in the shape of a ring or a ring segment opposite the nut head (figures 7-8).
With respect to claim 16, Christ teaches wherein multiple cutting elements are at least locally on the end edge (figures 7-8). 
With respect to claim 17, Christ teaches wherein the multiple cutting elements are in the form of a saw tooth (broadest reasonable interpretation) on the cutting device (figures 7-8). 
With respect to claim 18, Christ teaches a method for friction welding a fastening element onto a planar workpiece, wherein the fastening element is accommodated by a tool, and wherein the method comprises: rotating the tool about a longitudinal central axis of the fastening element, setting a force against a surface of the planar workpiece using a cutting device of the fastening element, drilling a hole (scraping-away or removing material) into the planar workpiece using the cutting device while inserting the fastening element into the hole until a friction welding face of the fastening element is in contact with the planar workpiece, and establishing a friction-welded connection between the friction welding face of the fastening element and the planar workpiece by the rotation of the fastening element (abstract; figures; and paragraphs 1, 4, and 19-22).  Note that the teeth/ridges of Chirst will intrinsically form a ring-shaped hole when rotated into the workpiece.
With respect to claim 19, Christ teaches a nut head (33); a friction welding face (34) on one end side of the nut head, a cutting device (35/36/37); and a through-bore (28) extending within the nut head and the cutting device (through-hole in figures 7-8).
. 

Response to Arguments
Applicant's arguments filed 9/30/21 have been fully considered but they are not persuasive.
The applicant’s response has failed to address the embodiment depicted in Figures 7 and 8 of Christ, which has now been applied against the amended claims. The examiner reminds the applicant that during patent examination, the pending claims must be “given the broadest reasonable interpretation.” Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735